DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 107 in fig. 3 and 108 in fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “first mating mechanism” and “second mating mechanism” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written 
The specification does not define what are the other type of mechanisms.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Specification
The use of the term HYTREL® in paras. 0037 and 0096, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7-12, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pires et al (U.S. Application No. 2016/0270514 A1).

    PNG
    media_image1.png
    721
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    524
    497
    media_image2.png
    Greyscale

In regards to claim 1, Pires et al discloses an applicator assembly (figs. 1-5C) for applying a substance to a keratinous surface comprising: a stem (124) having a longitudinal axis; and an applicator head (128) connected with the stem and arranged along the longitudinal axis, the applicator head comprising: an applicator member (130) comprising a shank (160) at a proximal end adapted to engage with a distal end of the stem (para. 0062), a first applying member (first applying member in annotated fig. 4) distal of the shank, and a through passage (through passage in annotated fig. 4) extending through the first applying member and shank, wherein the first applying member comprises a central opening (central opening in annotated fig. 5B) and a sidewall (sidewall in annotated fig. 5B) extending at least partially about the opening (para. 0053); and
 a second applying member (136) comprising an application portion (170) and a fitment portion (fitment portion in annotated fig. 5B) extending in a proximal direction from the application portion, wherein the application portion is formed from a heat transfer material (para.  
In regards to claim 4, Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the first applying member (first applying member in annotated fig. 4) further comprises a concave distal face (concave distal face in annotated fig. 5B) , wherein the sidewall (sidewall in annotated fig. 5B) at least partially surrounds the concave distal face.
In regards to claim 7, Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the concave distal face (concave distal face in annotated fig. 5B) forms a reservoir for holding the substance.
In regards to claim 8, Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the first applying member (first applying member in annotated fig. 4) further comprises at least one application face on a surface of the first applying member proximal of the application portion, wherein the application face is adapted to distribute or blend the substance on the keratinous surface (para. 0014).
In regards to claim 9, Pires et al further discloses an applicator assembly (figs. 1-5C) wherein at least a portion of a surface of the first applying member includes a flocking finish (paras. 0027-0028, 0030; 0063-0064, 0067).
In regards to claim 10, Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the application portion is spherical (para. 0017).
In regards to claim 11, Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the fitment portion (fitment portion in annotated fig. 5B) is a cylindrical rod extending in along the longitudinal axis from the application portion in the proximal direction.
In regards to claim 12, Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the heat transfer material is selected from a metal, a ceramic, a stone, and a plastic (para. 0033).
In regards to claim 16, Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the first applying member is formed from a rubber (para. 0033).
In regards to claim 17, this claim is a product by process claim. Therefore, the final product will be given patentable weight.  It is noted this claim has no structural language.  However, Pires discloses the first applying member being made out of plastic [0031] which can be molded.
In regards to claim 18, Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the stem (124) comprises a distal cylindrical cavity (126) and wherein the shank (160) comprises a cylindrical portion sized to engage the distal cylindrical cavity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al (U.S. Application No. 2016/0270514 A1) as applied to claim 1 above, and further in view of Pires588 et al (U.S. Application No. 2015/0230588 A1)
In regards to claim 2, Pires et al teaches the invention substantially as claimed. Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the length of the fitment portion 
Pires et al fails to disclose an applicator assembly further comprising a locking part including a first mating mechanism, wherein a proximal portion of the fitment portion comprises a second mating mechanism, and wherein engagement of the first and second mating mechanisms fixes the second applying member to the first applying member.
However, Pires588 et al  teaches an applicator assembly (figs. 1-6) further comprising a locking part (20) including a first mating mechanism (38), wherein a proximal portion (34) of the fitment portion (18) comprises a second mating mechanism (36), and wherein engagement of the first and second mating mechanisms fixes the second applying member to the first applying member (para. 0077). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic applicator assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pires et al to incorporate the teachings of Pires588 et al and provide an applicator assembly further comprising a locking part including a first mating mechanism, wherein a proximal portion of the fitment portion comprises a second mating mechanism, and wherein engagement of the first and second mating mechanisms fixes the second applying member to the first applying member. Doing so would allow the first applying member to kept in place and be axially immovable relative to the fitment portion (para. 0079).
In regards to claim 3, Pires et al in view of Pires588 et al discloses the invention substantially as claimed. Pires588 et al further teaches an applicator assembly wherein the first (38) and second (36) mating mechanisms are inter-engaging screw threads formed on an outer surface of fitment portion (18) and an inner surface of a hole in the locking part (20) (para. 0077).
.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al (U.S. Application No. 2016/0270514 A1) as applied to claims 1 and 4 above, and further in view of Yang (KR20170011603A).
In regards to claim 5, Pires et al discloses the invention substantially as claimed. Pires et al further teaches an applicator assembly (figs. 1-5C) wherein the sidewall (sidewall in annotated fig. 5B) has a curved distal edge (133). Pires el al fails to teach an applicator assembly wherein at least part of the curved distal edge extends distally of the application portion.
However, Yang teaches an applicator assembly wherein at least part of the curved distal edge (56 in figs 8-9) extends distally of the application portion.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic applicator assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pires et al to incorporate the teachings of Yang and provide an applicator assembly wherein at least part of the curved distal edge extends distally of the application portion. Doing so would allow the application portion to more easily apply cosmetics to the skin (para. 0058).
In regards to claim 6, Pires et al in view of Yang teaches the invention substantially as claimed. Pires et al further teaches an applicator assembly (figs. 1-5C) wherein the curved distal edge (133) comprises a frustoconical section (para. 0014) forming a distal tip (134) of the applicator head.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al (U.S. Application No. 2016/0270514 A1) as applied to claims 1 and 12 above, and further in view of Thorpe et al (U.S. Application No. 2014/0234003 A1).
In regards to claim 13-15, Pires et al discloses an applicator assembly wherein the heat transfer material is a metal or alloy (para. 0033) but does not specify the type of metal in claims 13-14, and the coating selected from claim15. 
However, Thorpe et al teaches an applicator assembly wherein the metal is selected from stainless steel, aluminum, titanium, brass, steel, carbon, carbon fiber, nickel, tin, copper, brass, and alloys thereof (para. 0018), and an applicator assembly wherein the metal is stainless steel (para. 0018), and an applicator assembly wherein the heat transfer material comprises a coating selected from one or more of an antimicrobial coating, an antiseptic coating, and an antibacterial coating (para. 0018).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic applicator assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pires et al to incorporate the teachings of Thorpe et al and provide an applicator assembly wherein the metal is selected from stainless steel, aluminum, titanium, brass, steel, carbon, carbon fiber, nickel, tin, copper, brass, and alloys thereof, wherein the metal is stainless steel, and wherein the heat transfer material comprises a coating selected from one or more of an antimicrobial coating, an antiseptic coating, and an antibacterial coating. Doing so would allow the second applying member to be made of a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.N.H./            Examiner, Art Unit 3772   

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772